DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I) and species a) in the reply filed on 3/23/2022 is acknowledged.
Claims 2 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 13, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recite “a generation source”, i.e. “a predetermined light source corresponding to a generation source of the first narrow band light”.  It is unclear what this element is and how it differs from the LED that emits light, e.g. amber LED 31d.  The specification at [0071] describes the amber LED 31d “as a generation source of the A light”, but does not provide additional details as to what the generation source is beyond emitting a light.  It will be interpreted as the LED that emits the corresponding light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US2018/0289240 and further in view of Igarashi et al. US2013/0265401.
For claim 1, 
Aoyama discloses an “endoscope apparatus (endoscope system 10; fig 1, 2; [0049]) comprising: 
a light source (light source device 14; fig 2; [0063]) that sequentially or simultaneously generates first narrow band light having an intensity within a predetermined wavelength range of a red range and second narrow band light; 
an image pickup sensor (image sensor 48; fig 2; [0060]) configured output an image pickup signal; and 
a processor (processor 16; fig 2; [0065]) comprising hardware, the processor being configured to: 
subject at least one of a first image obtained from the first narrow band light and a second image obtained from the second narrow band light to predetermined image processing and output at least one of the first image and the second image subjected to the predetermined image processing ([0067] describes the special observation mode acquiring two different images from respective first and second narrow band illumination lights; [0070-0072] describes predetermined image processing steps performed); 
generate an observation image using the first image and the second image obtained as a processing result of the predetermined image processing ([0073]) and output the generated observation image to a display ([0051] describes the processor 16 outputting and displaying the respective observation images to the monitor 18); and 
perform control to acquire signal intensity information ([0077] describes as part of the brightness correcting unit 72 correcting the brightness between the first and second images based on luminance information as the claimed signal intensity information measured within the first and second images) as information about a signal intensity of the image pickup signal outputted from the image pickup sensor in response to irradiation of the object with the first narrow band light based on a detection result obtained by detecting a predetermined parameter representing a current operation state (the claimed “detection result” is interpreted as the detected operation mode/”current operation state” which is represented by a “predetermined parameter” which in turn reads as the detection result; as such, [0066-0067] describes the operation mode switching and the input of the operation mode switching signal from the mode switch 13a and the control unit 52 control the device based on this input) of a predetermined light source corresponding to a generation source of the first narrow band light in the light source and further maintain a ratio of respective brightnesses of the first image and the second image used for generating the observation image to be a predetermined ratio based on the signal intensity information ([0077] describes as part of the brightness correcting unit 72, correcting the brightness between the first and second images based on the measured luminance information as the claimed signal intensity information within the first and second images, including determining and using the luminance of the first and second images to correct the brightness between the images to a target specific ratio)”.  
Aoyama does not disclose the second narrow band light “having an intensity on a side of a longer wavelength than the predetermined wavelength range”.  Igarashi teaches in the same field of endeavor, an endoscope apparatus performing spectral imaging with 600 nm and 630 nm wavelengths (abstract, [0073, 0074]) to image anatomical structure at varying depths of tissue (fig 3, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi into the invention of Aoyama in order to configure the endoscope apparatus, e.g. as claimed because it provides imaging anatomical structure at varying depths of tissue (Igarashi: fig 3, 5).
For claim 3, Aoyama discloses the “endoscope apparatus according to claim 1, wherein the one or more predetermined parameters include any of a present current value of a current supplied to the predetermined light source, a current temperature of the predetermined light source, and a current center wavelength of the first narrow band light emitted from the predetermined light source (Aoyama: [0063] describes imaging in narrowband illumination with known center wavelengths, i.e. violet light V, under the special observation mode)”.  
For claim 13, 
Aoyama discloses an “endoscope processor (processor 16; fig 2; [0065]) that is connected to an endoscope, the endoscope being configured to sequentially or simultaneously generating first narrow band light having an intensity within a predetermined wavelength range of a red range and second narrow band light ([0063]) and the endoscope being configured to output an image pickup signal ([0060]), wherein the processor is configured to: 
subject at least one of a first image obtained from the first narrow band light and a second image obtained from the second narrow band light to predetermined image processing and outputs at least one of the first image and the second image subjected to the predetermined image processing ([0067] describes the special observation mode acquiring two different images from respective first and second narrow band illumination lights; [0070-0072] describes predetermined image processing steps performed); 
generate an observation image using the first image and the second image obtained as a processing result of the predetermined image processing ([0073]) and output the generated observation image to a display ([0051] describes the processor 16 outputting and displaying the respective observation images to the monitor 18); and 
perform control to acquire signal intensity information ([0077] describes as part of the brightness correcting unit 72 correcting the brightness between the first and second images based on luminance information as the claimed signal intensity information measured within the first and second images) as information about a signal intensity of the image pickup signal outputted from the endoscope in response to irradiation of the object with the first narrow band light based on a detection result obtained by detecting a predetermined parameter representing a current operation state (the claimed “detection result” is interpreted as the detected operation mode/”current operation state” which is represented by a “predetermined parameter” which in turn reads as the detection result; as such, [0066-0067] describes the operation mode switching and the input of the operation mode switching signal from the mode switch 13a and the control unit 52 control the device based on this input) of a predetermined light source corresponding to a generation source of the first narrow band light in the light source apparatus and further maintain a ratio of respective brightnesses of the first image and the second image used for generating the observation image to be a predetermined ratio based on the signal intensity information ([0077] describes as part of the brightness correcting unit 72, correcting the brightness between the first and second images based on the measured luminance information as the claimed signal intensity information within the first and second images, including determining and using the luminance of the first and second images to correct the brightness between the images to a target specific ratio)”.
Aoyama does not disclose the second narrow band light “having an intensity on a side of a longer wavelength than the predetermined wavelength range”.  Igarashi teaches in the same field of endeavor, an endoscope apparatus performing spectral imaging with 600 nm and 630 nm wavelengths (abstract, [0073, 0074]) to image anatomical structure at varying depths of tissue (fig 3, 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Igarashi into the invention of Aoyama in order to configure the endoscope apparatus, e.g. as claimed because it provides imaging anatomical structure at varying depths of tissue (Igarashi: fig 3, 5).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US2018/0289240 and Igarashi et al. US2013/0265401 as applied to claim 1 above, and further in view of Irion et al. US2016/0015247.
For claim 4, Aoyama does not disclose the “endoscope apparatus according to claim 1, wherein the processor is configured to acquire the signal intensity information corresponding to an individual identification number of the predetermined light source”.  Irion teaches in the same field of endeavor, providing unique identification numbers for light sources in order to set operating parameters of the device and to customize the light source’s own operation parameters ([0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Irion into the invention of Aoyama in order to configure the claimed endoscope apparatus, e.g. as claimed because it allows customizations in the form of setting operational parameters based on the specific light source (Irion: [0089]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama US2018/0289240 and Igarashi et al. US2013/0265401 as applied to claim 1 above, and further in view of Ohashi et al. US2019/0068864.
For claim 5, 
Aoyama discloses the “endoscope apparatus according to claim 1, wherein the processor is configured to acquire as the signal intensity information a signal output ratio calculated as a ratio of a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range ([0077] describes as part of the brightness correcting unit 72, correcting the brightness between the first and second images based on the measured luminance information as the claimed signal intensity information within the first and second images, including determining and using the luminance of the first and second images to correct the brightness between the images to a target specific ratio)”.  
Aoyama does not disclose “and having a center wavelength different from a predetermined center wavelength is irradiated onto the object to a reference signal intensity corresponding to a signal intensity of an image pickup signal outputted from the image pickup sensor when the first narrow band light having an intensity within the predetermined wavelength range and having the predetermined center wavelength is irradiated onto the object”.  Ohashi teaches in the same field of endeavor, an endoscope device confronting the exact same problem as the applicant’s, i.e. a temperature drift of the illumination lights causing a shift in the center wavelength of the spectral light sources resulting in a fluctuations of the image appearance (abstract, [0006]) and provides a solution ([0008] with additional relevant details in the summary).  Specifically, Ohashi teaches the wavelength shift and the subsequent correction factors to maintain the color in the image ([0137]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Aoyama into the invention of Ohashi in order to configure the endoscope apparatus. e.g. as claimed because it provides correction for wavelength drift of the illumination sources (Ohashi: [0137]).
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795